                  Case 20-12456-JTD   Doc 861-10     Filed 01/13/21     Page 1 of 1




                                  CERTIFICATE OF SERVICE

        I, Shannon D. Humiston, certify that in addition to the notice and service provided

through the Court’s ECF system, on January 13, 2021, I caused a true and correct copy of the

Motion of Stafford RT, LLC for Allowance and Payment of an Administrative Expense Claim

Pursuant to 11 U.S.C. § 503(b) to be served via e-mail upon the parties listed below:


                                                    /s/ Kate Roggio Buck
                                                    Kate Roggio Buck (DE #5140)

Richard M. Pachulski                              Linda Richenderfer, Esq.
Jeffrey W. Dulberg                                U.S. Trustee’s Office
Maxim B. Litvak                                   Email: Linda.Richenderfer@usdoj.gov
James E. O’Neill
Malhar S. Pagay
Pachulski Stang Ziehl & Jones LLP
Email: rpachulski@pszjlaw.com
        jdulberg@pszjlaw.com
        mlitvak@pszjlaw.com
        joneill@pszjlaw.com
        mpagay@pszyjw.com


D. Keith Andress                                  Justin R. Alberto
Baker, Donelson, Bearman, Caldwell & Ber          G. David Dean
Email: kandress@bakerdonelson.com                 Andrew John Roth-Moore
                                                  Cole Schotz P.C.
                                                  Email: jalberto@coleschotz.com
                                                          ddean@coleschotz.com
                                                          aroth-moore@coleschotz.com

Nancy M Bello
Adam C. Rogoff
Robert T. Schmidt
Jennifer R. Sharret
Jonathan M Wagner
Kramer Levin Naftalis & Frankel LLP
Email: nbello@kramerlevin.com
       arogoff@kramerlevin.com
       rschmidt@kramerlevin.com
       jsharret@kramerlevin.com
       jwagner@kramerlevin.com



ME1 35436883v.1
